DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. US Patent No. 6,971,433 has been cited on the attached PTO-892, but any additional references must be submitted on an IDS for consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the movement of the slide brackets (as recited in claim 5) and slide brackets comprising the slide connector the end bracket, and the slide bracket interaction area (as recited in claims 6 and 7) must be shown or the feature(s) canceled from the claim(s). The slide brackets are identified in the specification as slots 50a and 50b, shown in at least Figure 5. In the drawings, the slide brackets are shown to be stationary while the slide portions 48a and 48b move relative to the slide brackets. The slide portions are also shown in Figure 12 as the elements including the slide bracket interaction area 82, rather than the interaction area being provided on the slide brackets.
Claims 9 and 10 similarly recite limitations directed to the movement of the rotation bracket and rotation of the rotation bracket, which must be shown or the feature(s) canceled from the claim(s). The rotation bracket is described and shown as element 47, while the rotation mount 48c is the element shown with the configuration in which it moves axially along the first axis and rotates.
Claim 12 similarly recites “the first and second slide brackets at least partially housed within the first and second through holes” in lines 20-21, which must be shown or the feature(s) canceled from the claim(s). The slide brackets are shown in the drawings as slots 50a and 50b, and are not shown as being housed within the holes of the connecting bracket. Rather, the slide portions 48a and 48b are shown as being housed within the first and second through holes.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 7, 8, 12, and 20 are objected to because of the following informalities:
Claim 1 recites “via” including italics, which should be amended to remove the italics.
Claim 1 recites “a connector bracket” while claims 7 and 8 recite “the connecting bracket”. It is understood that these recitations refer to the same element, but the recitation in claim 1 should be replaced with --a connecting bracket-- to ensure appropriate consistency.
Claim 8 recites “wherein connecting bracket”. The word “the” should be inserted before “connecting”.
Claims 1, 12, and 20 introduce “a roll bar” and “a second roll bar”, but later recite “the roll bar”. It is understood that the recitations of “the roll bar” refer to the earlier introduced roll bar, but it is recommended that the recitations of “roll bar” (without “second”) be replaced with --first roll bar--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “wide” in claims 1, 12, and 20 is a relative term which renders the claim indefinite. The term “wide” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not readily clear what dimension or relative size is required for the opening to be considered “wide”.
Claim 5 recites “the one or more slide brackets move along a first axis”, claim 6 recites “the one or more slide brackets comprise a slide connector and an end bracket coupled together by a slide bracket interaction area”, and claim 7 recites “the slide bracket interaction areas of the one or more slide brackets are at least partially housed within the first and second through holes”. Claim 12 also recites “the first and second slide brackets at least partially housed within the first and second through holes”. Read in light of the specification, it is unclear how the slide brackets are configured such that they are able to move along the first axis, or such that they comprise the slide connector, end bracket, and slide bracket interaction area and are housed within the first and second through holes. As noted in the drawing objection above, the element in the disclosure that has the claimed structure is the slide portions rather than the slide brackets. A recommended correction to overcome both the drawing objections and the rejection under 35 U.S.C. 112(b) is to recite “slide portions” instead of “slide brackets” (it is noted that the recitations of “slide bracket interaction area” do not need to be amended, as these interaction areas are understood to be positioned on the slide portions and are called such in the disclosure).
Claims 9 and 10 similarly recite limitations directed to the movement and rotation of the rotation bracket. It is not readily clear how the rotation bracket is configured to be able to move along the first axis or rotate about an axis, as the disclosure indicates that the rotation mount is the element having said configuration. A recommended correction to overcome both the drawing objections and the rejection under 35 U.S.C. 112(b) is to recite “the rotation mount” instead of “the rotation bracket”. It is also noted that claim 3 may require amendment to recite “a rotation bracket” instead of “a rotation mount”, as the rotation bracket is understood to be the portion provided on the drop end bracket rather than the rotation mount, which extends through the rotation bracket.
Claim 12 recites “a rotation mount” in line 14 and later recites “a rotation mount” again in line 16. It is unclear if two rotation mounts are intended to be introduced, or if only one rotation mount is positively required. If multiple rotation mounts are being introduced, the subsequent recitations of “the rotation mount” in claims 12, 16, and 17 are unclear as to which mount is being referenced.
Several examples of clarity issues are present throughout the claims with respect to the distinction between the “slide portions” and “slide brackets” and between the “rotation mount” and “rotation bracket”. Applicant is required to review the claims in their entirety to ensure that similar issues are not present.
Claims 8 and 9 recite “the first axis at least one transverse and perpendicular to the lateral axis”. This limitation is unclear as to whether the first axis is required to be transverse, perpendicular, or both relative to the lateral axis. There appears to be a word or other portion of the limitation mistakenly omitted, but it is not readily clear what is intended.
Claim 11 depends upon itself. For the purposes of this Office Action, claim 11 is treated as being dependent upon claim 1, but appropriate correction is required.
Claim 12 recites “the first opening” in line 23. There is insufficient antecedent basis for this limitation, and it is unclear if this opening is the same as the previously introduced “wide opening” or just the “opening”. The distinction between the “wide opening”, the “opening”, and “the first opening” is generally unclear--how many openings are required, and how are they different from each other? Is the wide opening the interior space, or is it the space through which the material extends?
Claim 20 recites “the first and second slide portions”. There is insufficient antecedent basis for this limitation.
Dependent claims not specifically addressed above are nonetheless rejected under  as being dependent upon a claim or claim rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (U.S. Patent No. 7,740,044) in view of McPherson (U.S. Patent Application Publication No. 2018/0087319).
Regarding claim 1, Gutierrez discloses an awning assembly (10) comprising:
a roll bar (20) extending along a lateral axis between first and second arms (extension arms disclosed in column 3, lines 10-17), the roll bar comprising:
a removable and replaceable roller tube portion (roller tube defined by the roll bar 20; it is noted that it is capable of being removed and replaced as shown in Figure 2, which reads on the functional recitation “removable and replaceable”) defining a wide opening (22; the opening as shown in Figure 3 reads on the term “wide” as best understood) within the roll bar; and
an inner roller mechanism (40, 50, 13) housed within the wide opening, the inner roller mechanism comprising:
a drop end bracket (13) rotatably coupling a second roll bar (40) to the roll bar via a connector bracket (76), the second roll bar extending laterally within the roll bar [FIG. 1]; and
a material (50) supported by the second roll bar, wherein the material is extendable or retractable responsive to rotation of the second roll bar [FIGS. 3, 4].

Gutierrez does not disclose that the drop end bracket slidably couples the second roll bar to the roll bar.
Nonetheless, McPherson discloses a shade assembly comprising a drop end bracket (54, 56) rotatably and slidably coupling a roll bar (16) to a bar member (20, 30) via a connector bracket (60).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drop end bracket of Gutierrez to slidably couple the second roll bar to the roll bar, as taught by McPherson, in order to prevent sagging in the second roll bar that could cause uneven wear on the shade material.
Regarding claim 2, Gutierrez discloses the second roll bar and the removable and replaceable roller tube portion, but does not disclose a tray.
Nonetheless, McPherson discloses a shade assembly comprising a tray (36) supporting the roll bar (16) during extension and retraction of a respective material (12). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the roller tube portion of Gutierrez to include the tray taught by McPherson, in order to provide continuous support for the weight of the second roll bar across its length, to prevent sagging or other damage to the second roll bar.
Regarding claim 11, Gutierrez discloses the material coupled to the second roll bar at a first end of the material (at 54) and to a stop (55) at a second end of the material, the first end opposite the second end, the stop configured to cover the opening when the material is retracted [FIG. 4].

Claims 3-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (U.S. Patent No. 7,740,044) in view of McPherson (U.S. Patent Application Publication No. 2018/0087319), as applied to claim 1 above, and further in view of Enochs (U.S. Patent No. 2018/0335687).
Regarding claims 3-6, Gutierrez, as modified above, discloses the drop end bracket and a rotation mount (Gutierrez: 75), wherein the second roll bar moves along a first axis responsive to the second roll bar extending or retracting (McPherson: Figures 8A, 8B, 11B, 11C), but does not disclose first and second slide brackets or one or more slide portions.
Nonetheless, Enochs discloses a panel assembly comprising a drop end bracket (301) comprising first and second slide brackets (301b) spaced by a rotation mount (301a) [FIG. 39]; wherein the first and second slide brackets support one or more slide portions (387) coupled to a respective roll bar (344); wherein the one or more slide brackets move along a first axis (axis defined by the slide brackets 301b shown in Figure 39; paragraph 0183), the first axis transverse to a lateral axis of the assembly [FIG. 39]; wherein the one or more slide brackets each comprise a slide connector (head of the couplers 387 shown in Figure 39) and an end bracket (nuts shown in Figures 39 and 40 attached to the distal end of the couplers 387) coupled together by a slide bracket interaction area (portion of the coupler shaft positioned in the slide brackets 301b). It is noted that these limitations are interpreted as best understood in view of the rejections under 35 U.S.C. 112(b).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drop end bracket of Gutierrez, as modified above, to include the first and second slide brackets and one or more slide portions taught by Enochs, in order to enable vertical movement of the second roll bar while preventing axial rotation, so as to prevent binding or bending of the second roll bar within the roll bar.
Regarding claims 7 and 8, Gutierrez, as modified above, discloses the connecting bracket defining a rotation through hole (Gutierrez: the rotation through hole is shown in connecting bracket 76 in Figure 2) and a rotation bracket (Gutierrez: shaft of the connector 74) at least partially housed within and supported by the rotation mount, the rotation bracket further at least partially housed within the connecting bracket (Gutierrez: Figure 2; column 6, lines 36-44), wherein the connecting bracket moves along a first axis responsive to the second roll bar extending or retracting (McPherson: Figures 8A, 8B, 11B, 11C), the first axis at least one transverse and perpendicular to the lateral axis, but does not disclose first and second through holes in the connecting bracket or slide bracket interaction areas.
Nonetheless, Enochs discloses a connecting bracket (305) having first and second through holes (holes through which the connectors 387 extend), wherein the slide bracket interaction areas of the one or more slide brackets are at least partially housed within the first and second through holes [FIGS. 39, 40].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting bracket of Gutierrez, as modified above, to include the slide brackets and through holes taught by Enochs, in order to enable vertical movement of the second roll bar while preventing axial rotation, so as to prevent binding or bending of the second roll bar within the roll bar.
Regarding claims 9 and 10, Gutierrez, as modified above, discloses a rotation bracket (Gutierrez: shaft of the connector 74) at least partially housed within and supported by the rotation mount (Gutierrez: 75), the rotation bracket moves along a first axis responsive to the second roll bar extending or retracting, the first axis at least one transverse and perpendicular to the lateral axis (McPherson: Figures 8A, 8B, 11B, 11C).

Regarding claim 20, Gutierrez discloses an awning assembly (10) comprising:
a roll bar (20) extending along a lateral axis between first and second arms (extension arms disclosed in column 3, lines 10-17), the roll bar comprising:
a) a removable and replaceable roller tube portion (roller tube defined by the roll bar 20 it is noted that it is capable of being removed and replaced as shown in Figure 2, which reads on the functional recitation “removable and replaceable”) defining a wide opening (22; the opening as shown in Figure 3 reads on the term “wide” as best understood) within the roll bar; and
b) an inner roller mechanism (40, 50, 13) housed within the wide opening, the inner roller mechanism comprising:
1) a drop end bracket (13) defining a rotation bracket (75);
2) a connecting element (76) defining a rotation through hole (at 75);
3) a rotation mount (74) housed within the rotation bracket and the rotation through hole rotatably coupling a second roll bar to the roll bar [FIG. 2], the second roll bar extending laterally within the roll bar [FIG. 1];
4) a material (50) supported by the second roll bar, wherein the material is extendable or retractable responsive to rotation of the second roll bar [FIGS. 3, 4].

Gutierrez does not disclose first and second slide brackets, through holes, and slide portions, sliding movement of the second roll bar, or a tray supporting the second roll bar.
Nonetheless, McPherson discloses a screen assembly comprising a rotation mount (44) that moves along a first axis responsive to a roll bar (16) extending or retracting [FIGS. 8A, 8B, 11B, 11C], and a tray (36) supporting the roll bar during extension and retraction of the material, the tray supported by a respective housing (14).
Furthermore, Enochs discloses a screen assembly comprising a drop end bracket (301) defining first and second slide brackets (301b) spaced by a rotation bracket (301a) [FIG. 39], a rotation mount (344a) rotatably and slidably coupling a roll bar (344) to a respective housing (343; paragraph 0183), and a connecting element (305) defining first and second through holes (holes through which connectors 387 extend); the rotation mount and first and second slide portions (387) move along a first axis, wherein the first and second slide brackets and the first and second through holes support one or more slide portions (387) that interact with the roll bar to inhibit movement along a second axis, the first axis transverse to the second axis and the lateral axis, and the second axis transverse to the lateral axis [FIGS. 39, 40].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Gutierrez to include the tray and axial movement of the roll bar responsive to extension or retraction of the material, as taught by McPherson, in order to provide continuous support for the weight of the roll bar, so as to prevent sagging in the second roll bar that could cause uneven wear on the shade material.
It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Gutierrez to include the slide brackets, slide portions, and through holes taught by Enochs, in order to to enable vertical adjustment of the inner roller mechanism, so as to allow for appropriate alignment or positioning of the mechanism.

Claims 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (U.S. Patent No. 7,740,044) in view of Enochs (U.S. Patent No. 2018/0335687).
Regarding claim 12, Gutierrez discloses an awning assembly (10) comprising:
a roll bar (20) supporting a canopy (30), the canopy couplable to a dwelling at a first end (32) and coupled to the roll bar at a second end (31), the roll bar extends along a lateral axis between first and second arms (extension arms disclosed in column 3, lines 10-17), the first and second arms are couplable to the dwelling at a first arm end, and supporting the roll bar at a second arm end, the first and second arms extend and retract the canopy by extending or retracting the arms (column 3, lines 10-17), the roll bar comprising:
a) a removable and replaceable roller tube portion (roller tube defined by the roll bar 20 it is noted that it is capable of being removed and replaced as shown in Figure 2, which reads on the functional recitation “removable and replaceable”) defining a wide opening (22; the opening as shown in Figure 3 reads on the term “wide” as best understood) within the roll bar;
b) an opening extending along the lateral axis [FIG. 1]; and
c) an inner roller mechanism (40, 50, 13) comprising a second roll bar (40) housed within the wide opening [FIGS. 1, 3], the inner roller mechanism comprising;
1) a drop end bracket (13) defining a rotation mount (75), first and second slide portions at least partially housed within the first and second slide brackets, a rotation mount at least partially housed within the rotation bracket (as best understood, this limitation is met by Gutierrez by the engagement between the connector 74 and the mount hole 75) rotatably coupling the second roll bar to the roll bar, the second roll bar extending laterally within the roll bar [FIG. 1];
2) a connecting bracket (76) defining f a rotation through hole (hole in the connecting bracket 76 receiving the connector 74); and
3) a material (50) supported by the second roll bar and extending through the first opening [FIG. 3], wherein the material is extendable or retractable responsive to rotation of the second roll bar [FIGS. 3, 4].

Gutierrez does not disclose first and second slide brackets or first and second slide portions, or a slidable coupling between the second roll bar and the roll bar.
Nonetheless, Enochs discloses a screen assembly comprising a drop end bracket (301) defining first and second slide brackets (301b) spaced by a rotation mount (301a) [FIG. 39], the first and second slide portions supporting a respective roll bar (344) and a rotation mount (344a) at least partially housed within a rotation bracket (301a) rotatably and slidably coupling the roll bar to a respective housing (343; paragraph 0183); and a connecting bracket (305) defining first and second through holes (holes through which the connectors 387 extend), the first and second slide brackets at least partially housed within the first and second through holes [FIGS. 39, 40].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drop end bracket and connecting bracket of Gutierrez to include the slide brackets, slide portions, and through holes establishing a slidable connection, as taught by Enochs, in order to enable vertical adjustment of the inner roller mechanism, so as to allow for appropriate alignment or positioning of the mechanism.
Regarding claim 18, Gutierrez discloses the material coupled to the second roll bar at a first end of the material (at 54) and to a stop (55) at a second end of the material, the stop configured to cover the opening when the material is retracted [FIG. 4].
Regarding claim 19, Gutierrez discloses the material, but does not disclose that it comprises an SPF 50 or higher material.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the material from SPF 50 or higher material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations. Using SPF 50 material provides the obvious and known benefits of protection from UV radiation.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (U.S. Patent No. 7,740,044) in view of Enochs (U.S. Patent No. 2018/0335687), as applied to claim 12 above, and further in view of McPherson (U.S. Patent Application Publication No. 2018/0087319)
Regarding claim 13, Gutierrez, as modified above, discloses the second roll bar, but does not disclose a tray. 
Nonetheless, McPherson discloses a shade assembly comprising a tray (36) supporting the roll bar (16) during extension and retraction of a respective material (12). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the roller tube portion of Gutierrez, as modified above, to include the tray taught by McPherson, in order to provide continuous support for the weight of the second roll bar across its length, to prevent sagging or other damage to the second roll bar.
Regarding claims 14-17, Gutierrez, as modified above, discloses that the one or more slide portions (Enochs: 387) move along a first axis within the first and second slide brackets (Enochs: 301b), the first axis transverse to the lateral axis (Enochs: Figs. 39, 40), further wherein the one or more slide brackets rotationally interact with the second roll bar (the roll bar of Enochs is rotatable relative to the slide brackets, which reads on the limitation “rotationally interact” given a broadest reasonable interpretation); wherein the one or more slide portions further comprise a slide connector (Enochs: (head of the couplers 387 shown in Figure 39) coupled to the end bracket by a slide bracket interaction area (Enochs: portion of the coupler shaft positioned in the slide brackets 301b), further wherein the slide bracket interaction area is at least partially housed within one of the first and second slide brackets and the first and second through holes (Enochs: Figs. 39, 40); the rotation mount at least partially housed within the rotation through hole (Gutierrez: Fig. 2), the interaction of the rotation mount and first and second slide portions with the connecting bracket and the one or more slide brackets inhibiting motion along a second axis (Enochs: Fig. 39; paragraph 0183), wherein the second axis is perpendicular to the lateral axis and the first axis, the lateral axis perpendicular to the first axis (Enochs: Figs. 39, 40); further comprising the rotation mount moving along the first axis (Enochs: paragraph 0183), further wherein an axis of rotation about which the rotation mount rotates moves along the first axis between a first axis of rotation to a second axis of rotation (Enochs: Figs. 39, 40; paragraph 0183). Gutierrez, as modified above, does not disclose movement of the second roll bar and the respective components responsive to extension and retraction of the second roll bar.
Nonetheless, McPherson discloses a screen assembly comprising a roll bar (16) configured to move along a first axis responsive to the roll bar extending or retracting [FIGS. 8A, 8B, 11B, 11C].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Gutierrez, as modified above, to move along the first axis in response to the roll bar extending and retracting, as taught by McPherson, in order to provide continuous support for the weight of the second roll bar across its length throughout its operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634